         Case 1:15-cr-00093-VEC Document 508 Filed 06/17/20 Page 1 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 17, 2020

By ECF

The Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

               Re:     United States v. Sheldon Silver,
                       S1 15 Cr. 93 (VEC)

Dear Judge Caproni:

        The Government respectfully writes in advance of defendant Sheldon Silver’s
resentencing, which is scheduled for July 20, 2020, at 2:00 p.m. The evidence at both the
defendant’s initial trial and his retrial demonstrated that he repeatedly corrupted the power of his
office for personal profit and caused severe damage to the public trust. As the United States
Probation Office explained in connection with his most recent sentencing:

               . . . We believe that the defendant was motivated by greed.

               Silver is an example of why the public has lost faith in their elected
               officials. . . . To restore the faith in the public who believe in our
               political system and to make an example for our elected officials
               who are tempted to dip into the pool of corruption, we believe that
               a significant sentence to a term of imprisonment is warranted.

(Presentence Investigation Report, dated July 5, 2018, at 37.)

        While the Government continues to believe, as it has at each of the defendant’s prior
sentencings, that a sentence substantially in excess of 10 years’ imprisonment would be
appropriate given the brazenness and gravity of the defendant’s crimes, and the need for general
deterrence, the Government acknowledges that, at the last sentencing proceeding, this Court
evaluated the evidence, with which it was and remains intimately familiar, and the factors set
forth in 18 U.S.C. § 3553(a), and concluded that a term of 84 months’ imprisonment was
sufficient but not greater than necessary to promote the legitimate ends of sentencing. Nothing
about the evidence or those factors has materially changed since that proceeding,
         Case 1:15-cr-00093-VEC Document 508 Filed 06/17/20 Page 2 of 2
Hon. Valerie E. Caproni
June 17, 2020
Page 2

notwithstanding the Second Circuit’s partial vacatur. See United States v. Silver, 948 F.3d 538,
577 (2d Cir. 2020) (“With respect to the HCRA grants, Silver received a thing of value in return
for exerting official influence on a particular matter. This is a classic example of bribery, and,
but for the statute of limitations, Silver’s conviction for the Mesothelioma Scheme would stand,
regardless of the jury instructions.”). The Government accordingly respectfully requests that the
Court reimpose that sentence or a substantially similar one, and also reorder a substantial fine. 1

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                 By: s/ Daniel C. Richenthal
                                                     Daniel C. Richenthal
                                                     Damian Williams
                                                     Assistant United States Attorneys
                                                     (212) 637-2109/2298

cc:    (by ECF)

       Counsel of Record




1     To the extent that the defendant may advance new arguments in favor of leniency, the
Government reserves the right to respond.
